Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT, dated as of February 21, 2017 (this “Agreement”), to the Credit
Agreement, dated as of June 2, 2015 (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), among Getty
Realty Corp., a Maryland corporation, as Borrower, certain subsidiaries of the
Borrower from time to time party hereto, as Guarantors, the lenders from time to
time party thereto (the “Lenders”), the L/C Issuers from time to time party
thereto and Bank of America, N.A., as Administrative Agent and Swing Line Lender
thereunder (in such capacity, the “Administrative Agent”). Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.

WHEREAS, the Borrower has proposed to issue a new series of notes under the
Prudential Note Purchase Agreement, referred to therein as the $50,000,000
Series C Guaranteed Senior Notes due February 25, 2025, in the aggregate
original principal amount of $50,000,000 (the “Series C Note Issuance”);

WHEREAS, as a condition to the Series C Note C Issuance, The Prudential
Insurance Company of America and Prudential Retirement Insurance and Annuity
Company, as purchasers under the Prudential Note Purchase Agreement, have
required that the “Minimum Property Condition” (as defined in the Prudential
Note Purchase Agreement) be increased from $200,000,000 to $500,000,000 (the
“Proposed Prudential Amendment”);

WHEREAS, pursuant to Section 7.13 of the Credit Agreement, the Borrower is
prohibited from entering into the Proposed Prudential Amendment unless the Loan
Documents have been, or concurrently therewith are, modified in a manner
reasonably deemed appropriate by the Administrative Agent to reflect the
Proposed Prudential Amendment; and

WHEREAS, the Borrower has requested that the Lenders agree to amend the Credit
Agreement to increase the “Minimum Property Condition” (as defined in the Credit
Agreement) from $200,000,000 to $500,000,000;

WHEREAS, the Lenders are willing to amend the Credit Agreement pursuant to, and
subject to, the terms and conditions set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1.    Modifications of the Credit Agreement.      On the First Amendment
Effective Date, the Credit Agreement shall be, and hereby is, amended as
follows:

1.1 Section 1.1 of the Credit Agreement is hereby amended to add thereto the
following definitions in the appropriate alphabetical order:



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment to this Agreement, dated as of
February 25, 2017, among the Loan Parties, the Administrative Agent and the
Lenders party thereto.

“First Amendment Effective Date” has the meaning specified in Section 2 of the
First Amendment.

1.2 The definition of “Minimum Property Condition” contained in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Minimum Property Condition”  means, at any time, the aggregate Unencumbered
Asset Value of all Unencumbered Eligible Properties is at least $500,000,000.

1.3      The definition of “Prudential Note Purchase Agreement” contained in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Prudential Note Purchase Agreement”  means that certain Second Amended and
Restated Note Purchase and Guarantee Agreement dated as of February 25, 2017, by
and between the Borrower, certain Subsidiaries of Borrower as Subsidiary
Guarantors, and The Prudential Insurance Company of America and Prudential
Retirement Insurance and Annuity Company, as Purchasers as in effect on the
First Amendment Effective Date.

SECTION 2.    Conditions of Effectiveness.    This Agreement shall be effective
as of the first date (such date being referred to herein as the “First Amendment
Effective Date”) on which Administrative Agent has received each of the
following, each of which shall be originals, facsimiles or digital copies
(followed promptly by originals) and in form and substance satisfactory to
Administrative Agent (a) executed counterparts of this Agreement duly executed
by each of the Loan Parties, the Administrative Agent and the Required Lenders
and (b) executed copies of all documentation entered into in connection with the
Proposed Prudential Amendment.

SECTION 3.    Representations and Warranties of Loan Parties.  After giving
effect to this Agreement, the Borrower reaffirms and restates the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents and all such representations and warranties shall be true
and correct in all material respects on the date hereof with the same force and
effect as if made on such date, except to the extent that (1) such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, (2) any representation
or warranty that is already by its terms qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects as of such date after giving effect to such qualification and (3) the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement. Each of the Loan Parties represents and

 

2



--------------------------------------------------------------------------------

warrants (which representations and warranties shall survive the execution and
delivery hereof) to the Administrative Agent and the Lenders that:

  (a) it has the power and authority to execute, deliver and perform its
obligations under this Agreement and has taken or caused to be taken all
necessary company action to authorize the execution, delivery and performance of
this Agreement;

  (b) no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;

  (c) this Agreement has been duly executed and delivered on its behalf by a
duly authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;

  (d) after giving effect to this Agreement, no Default or Event of Default has
occurred and is continuing; and

  (e) the execution, delivery and performance of this Agreement will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries.

SECTION 4.   Affirmation of Guarantors.    Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement, as amended hereby, and all of the other
Loan Documents, as such are amended, restated, supplemented or otherwise
modified from time to time in accordance with their terms.

SECTION 5.   Costs and Expenses.    The Borrower acknowledges and agrees that
its payment obligations set forth in Section 11.04 of the Credit Agreement
include the reasonable out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement and any other documentation contemplated hereby (whether or
not this Agreement becomes effective or the transactions contemplated hereby are
consummated and whether or not a Default or Event of Default has occurred or is
continuing), including, but not limited to, the reasonable fees and
disbursements of Arnold & Porter Kaye Scholer LLP, counsel to the Administrative
Agent.

SECTION 6.   Ratification.

(a)      Except as herein agreed, the Credit Agreement and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties. Each of the Loan Parties hereby (i) confirms and agrees
that the Borrower is truly and justly indebted to the Administrative Agent and
the Lenders in the aggregate amount of the

 

3



--------------------------------------------------------------------------------

Obligations without defense, counterclaim or offset of any kind whatsoever, and
(ii) reaffirms and admits the validity and enforceability of the Credit
Agreement and the other Loan Documents.

(b)      This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement or any of the instruments or agreements referred to
therein or a waiver of any Default or Event of Default under the Credit
Agreement, whether or not known to the Administrative Agent or any of the
Lenders, or (ii) to prejudice any right or remedy which the Administrative Agent
or any of the Lenders may now have or have in the future against any Person
under or in connection with the Credit Agreement, any of the instruments or
agreements referred to therein or any of the transactions contemplated thereby.

SECTION 7.    Modifications.  Neither this Agreement, nor any provision hereof,
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the parties hereto.

SECTION 8.    References.    The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and
each reference in each other Loan Document (and the other documents and
instruments delivered pursuant to or in connection therewith) to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import, shall mean and be a
reference to the Credit Agreement as modified hereby and as the Credit Agreement
may in the future be amended, restated, supplemented or modified from time to
time.

SECTION 9.    Counterparts.    This Agreement may be executed by the parties
hereto individually or in combination, in one or more counterparts, each of
which shall be an original and all of which shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page by facsimile
or electronic mail (in a .pdf format) shall be effective as delivery of a
manually executed counterpart.

SECTION 10.    Successors and Assigns.    The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

SECTION 11.    Severability.    If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 12.    Governing Law.    THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE

 

4



--------------------------------------------------------------------------------

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

SECTION 13.    Headings.   Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

SECTION 14.    Entire Agreement.    This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Without limitation of the foregoing:

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[The remainder of this page left blank intentionally]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date hereof.

 

   

BORROWER:

        GETTY REALTY CORP., a Maryland corporation      

By:  

 

  /s/ Christopher J. Constant

         

Name:  Christopher J. Constant

         

Title:  President and CEO

   

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

    GUARANTORS:      

Each of the Guarantors is hereby executing this Agreement for the purposes of
acknowledging its agreement to the representations and warranties made by such
Guarantor under Section 3 of this Agreement, the affirmations made by such
Guarantor under Section 4 of this Agreement and the ratifications, affirmations,
confirmations and agreements made under Section 6 of this Agreement.

    GETTY PROPERTIES CORP.       GETTY TM CORP.       AOC TRANSPORT, INC.      
GETTYMART INC.       LEEMILT’S PETROLEUM, INC.       SLATTERY GROUP INC.      
GETTY HI INDEMNITY, INC.       GETTY LEASING, INC.       GTY MD LEASING, INC.  
    GTY NY LEASING, INC.       GTY MA/NH LEASING, INC.       GTY-CPG (VA/DC)
LEASING, INC.       GTY-CPG (QNS/B EASING, INC.      

By:

 

  /s/ Christopher J. Constant

       

Name:  Christopher J. Constant

       

Title:  President and CEO

      GTY-PACIFIC LEASING, LLC       By:  
GETTY PROPERTIES CORP., its sole member      

By:

 

  /s/ Christopher J. Constant

        Name:  Christopher J. Constant         Title:  President and CEO  

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

       

POWER TEST REALTY COMPANY LIMITED

PARTNERSHIP

        By: GETTY PROPERTIES CORP., its General Partner        

By:   /s/ Christopher J. Constant                                 

       

       Name:  Christopher J. Constant

       

       Title:  President and CEO

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

      LENDERS:         BANK OF AMERICA, N.A., as a Lender      
By:  /s/ Jonathan Salzinger                                           

       Name:  Jonathan Salzinger

       

       Title:  Vice President

 

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A., as a Lender         By:   /s/ Alicia T.
Schreibstein                                              Name:  Alicia T.
Schreibstein             Title: Executive Director

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

    KEYBANK NATIONAL ASSOCIATION, as a
Lender     By:   

/s/ Jessica Lauerhass

      Name:  Jessica Lauerhass       Title: Assistant Vice President

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

   

ROYAL BANK OF CANADA, as a Lender

   

By: 

 

/s/ Brian Gross

     

Name:  Brian Gross

       

Title:  Authorized Signatory

 

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

   

TD BANK, N.A., as a Lender

   

By: 

 

 /s/ Brian Haggerty

     

Name: Brian Haggerty

     

Title: Vice President

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

   

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

   

By:

 

 /s/ Enrico Panno

     

Name: Enrico Panno

     

Title: SVP

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement



--------------------------------------------------------------------------------

   

ADMINISTRATIVE AGENT:

    BANK OF AMERICA, N.A., as Administrative Agent    

By: 

 

 /s/ Jonathan Salzinger

     

Name: Jonathan Salzinger

     

Title: Vice President

 

Signature Page to First Amendment to Getty Realty Corp. Credit Agreement